Scudder and Burns, JJ.
(concurring): We agree that Supreme Court erred in granting plaintiffs’ motion seeking partial summary judgment on liability under Labor Law § 240 (1), but our reasoning differs from that of the majority. In our view, plaintiffs met their initial burden on the motion by demonstrating that, because the ladder used by Curtis Loveless (plaintiff) “did not prevent plaintiff from falling!,] * * * the ‘core’ objective of section 240 (1) was not met” (Gordon v Eastern Ry. Supply, 82 NY2d 555, 561). We conclude, however, that defendants raised an issue of fact whether the safety devices gave “proper protection” to plaintiff (§ 240 [1]; cf. Donovan v CNY Consol. Contrs., 278 AD2d 881; Girty v Niagara Mohawk Power Corp., 262 AD2d 1012, 1013-1014). Present— Pine, J.P., Wisner, Hurlbutt, Scudder and Burns, JJ.